COURT OF AN-EALS )IV I
                                                    SiAl E OF WASHIM ON

                                                    2018 OCT 15      10: 40




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                  '„-DIVISION ONE
STATE OF WASHINGTON,                      )       No. 77858-7-1
                                          )
                     Respondent,          )
                                          )
         v.                               )
                                          )
THOMAS NEBEL,                             )       UNPUBLISHED OPINION

                     Appellant.
                                          ))      FILED:   OCT 15 2018
                                          )
       PER CURIAM. Thomas Nebel appeals the sentence imposed following his

conviction for second degree burglary. He contends, and the State concedes,

that two out-of-state convictions were improperly included in his offender score.

He further contends that once these convictions are removed from his score,

his Snohomish County conviction for residential burglary washes out. The

State contends the latter contention "appears incorrect" but requests that the

issue be left for the court to sort out on remand. Following the State's

response, Nebel's counsel informed this court by letter that, in light of the

State's concession of error and this court's ruling granting accelerated review,

he will forgo a reply brief in order "to obtain a remand as quickly as possible."
No. 77858-7-1/2



Accordingly, we accept the State's concession of error and remand for further

proceedings, including a determination as to whether Nebel's Snohomish

County conviction washes out.

      Remanded for proceedings consistent with this opinion.



                                          FOR THE COURT:




                                       ommii),dr.




                                      2